DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,557,844. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 10,557,844 read on the instant application as recited in claims 1-2 and 7-9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (U.S. 2012/0022890).
Regarding claims 1-2, Williams discloses a system for monitoring the sobriety of a user comprising: a testing device (12) that generates a substance content signal (blood alcohol signal) and comprising a mouthpiece (111) and a user identification device (112, 114); wherein the user identification device generates user identification data in response to a users breath and transmits it from the testing device to monitoring station (50); and wherein the testing device (12) further comprises at least one of a LCD screen (14); wherein the substance content signal comprises at least one substance information and at least one user identification data (see entire document), wherein at least one of the LCD (14) generates and displays at least one randomly generated visible identification indicia (see entire document). 
Regarding claims 8-16, Williams discloses a system for communicating the sobriety of a user comprising: a testing device (12) that generates a substance content signal (blood alcohol signal) comprising a mouthpiece(111) and a user identification device (112,114), wherein the substance content signal comprises at least one substance information, wherein the user identification device (112, 114) generates user identification data in response to a user’s breath and transmits if from the testing device (12) to a monitoring station (50), and wherein the testing device (12) further comprises at least one of a LCD (14): a transceiver unit (115); a receiving station (40); and a supervisory monitor (30), wherein the transceiver unit (115) is configured to transmit the substance content signal to the receiving station (40), wherein the substance content signal comprises of at least one user identification data (see entire document), wherein the user identification data is transmitted to the receiving station separately from the content signal, wherein the substance content signal comprises a digitized report that  may be accessible by the supervisory monitor (40), wherein the transceiver unit (115) is located internal to the testing device, wherein the receiving station(40) comprises any location, device, or system where the substance content signal is received, wherein the receiving station (50) communicates with the supervisory monitor if the substance content signal is not received from the transceiver (115), wherein the receiving station communicates with the supervisory monitor if the substance content level is exceed a predetermined threshold.
Claim 19 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojcik et al (U.S. 2015/0084774)
Wojcik discloses a method for communicating about the sobriety of a user comprising: generating a substance content signal (from breath alcohol from offender) comprising at least one substance information; generating user identification data identification indicia) in response to a user's breath: transmitting the substance content signal from the testing device (200) to a receiving station (208); communicating with a supervisory monitor (210) about the progress of the substance content signal; performing a substance content signal test and maintaining a history of the test time, result, and the user identification data for each test within the receiving station (see page 5); connecting a wireless or cellular receiver monitoring station (204, 206) to the receiving station (208); producing the results of the substance content signal test on the wireless or cellular receiver monitoring station (204-206); and wherein producing the results of the substance content signal test on the wireless or cellular receiver monitoring station comprises displaying one or more visible identification indicia on the wireless or cellular receiver monitoring station (204-206).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over over Hyde et al (U.S. 2009/0060287) in view of Walter et al (U.S. 2010/0012417).
Hyde et al discloses a system for monitoring the sobriety of a user comprising: a testing device (100) that generates a substance content signal (blood alcohol signal) and comprising a user identification device (132); wherein the user identification device generates user identification data in response to a user's breath and transmits it from the testing device to a monitoring station (see paragraph 0030): and wherein the testing device (100) further comprises at least one of a LCD screen (120); wherein the substance content signal comprises at least one substance information and at least one user identification data (see entire document}, wherein al feast one of the LCD (120) generates and displays at least one randomly generated visible identification indicia (see entire document).  
Hyde et al discloses every elements of the invention as discussed above except that the testing device comprises a mouth piece.
Walter et al teaches the testing device comprises a mouth piece (106). 
I would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to to modify the system of Hyde by using the teaching of Walter in order to determine users blood alcohol content during testing.  
Allowable Subject Matter
Claims 3-7, 17-18 and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        August 11, 2022